DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on November 3, 2022. 
Claims 1, 6, and 11 have been amended.
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on November 3, 2022 have been fully considered but are not persuasive. Applicant argues that CHATTERJEE fails to disclose the newly amended limitation wherein the at least one active node does not include any hot-spare node storage because since CHATTERJEE’s distributed hot spare zones is included across all nodes, CHATTERJEE fails to teach hot spare storage that is explicitly separated from active node storage, such that active nodes do not include hot spare storage.
The Examiner respectfully disagrees. First, the Examiner notes that AAPA is relied upon to teach the above limitation, where AAPA [0018] teaches portions 140, 142 (i.e. active node storage) are distributed between the nodes 120, 122, where active nodes 120 & 122 do not include any storage of hot-spare node 124.
Furthermore, CHATTERJEE C10:L28-38 & FIG. 7A teach an example, where Nodes 0 & 1 (i.e. at least one hot-spare node) store a portion of the data contents prior to any node failures, and each node has its own storage, where the storage of Node 0 & 1 are seen as “hot-spare node storage”, and the storage of Node 2 and Node 3 are seen as “active node storage,” where the storage of Nodes 0 & 1 are separated from the storage of Node 2 and the storage of Node 3, i.e. Node 2 & Node 3 (i.e. at least one active node) do not include the storage of Node 0 & Node 1 (i.e. hot-spare node storage), which also reads on the above limitation in addition to AAPA.
Applicant also argues that CHATTERJEE fails to disclose wherein the at least one hot-spare node is dedicated to retaining the portion of the first portion of the deduplication fingerprints database associated with data stored on the failed active node because CHATTERJEE in FIGs. 7A-7C illustrates that the new Node 2 also stores the data that was stored on the failed Node 2, and the data elements 1, 5, and 7 in the new Node 2 are from the failed Node 2 in FIG. 7A, and the data elements in Node 0 and Node 1 are from Node 3 as transferred in FIG. 7B.
The Examiner respectfully disagrees. CHATTERJEE C10:L62-C11:L3 teach when the storage cluster experiences a node failure, there is substantial amount of free space on the nodes, and the free space on the storage cluster is allocated to reconstruct the zones lost in the failed node, where FIG. 7A-7C illustrate an exemplary scenario, where Node 2 initially stores data elements 1, 3, 5, and 7, and after Node 2 fails (i.e. failed active node), data stored on Node 2 is reconstructed so that Nodes 0 & 1 (i.e. at least one hot-spare node) now store the data that was stored on Node 2, i.e. data elements 1, 3, 5, and 7 (i.e. portion of the first portion of the deduplication fingerprints database associated with data stored on the failed active node), which is seen as Nodes 0 & 1 retaining the portion of the first portion associated with data stored on failed Node 2. In other words, since Nodes 0 & 1 (i.e. at least one hot-spare node) stores data elements 1, 3, 5, and 7, which were previously stored in Node 2 prior to failure, CHATTERJEE teaches the above limitation as outlined in the rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art, hereafter AAPA, in view of CHATTERJEE (Patent No.: US 8,010,829 B1), hereafter CHATTERJEE.
Regarding claim 1, AAPA teaches:
A computer-implemented method of utilizing hot-spare nodes in a storage network having a deduplication fingerprints database, the method comprising: providing a plurality of nodes in a storage network having a deduplication fingerprints database (AAPA [0018] recites prior art deduplication fingerprints database 130 has portions 140, 142 distributed between the nodes 120, 122 as evenly as possible; [0018] also teaches in a prior art hot-spare node 124, an area of storage 146 corresponding to the size of areas of storage 140, 142 in other nodes 120, 122 is allocated for the storage of portions 140-148 of the deduplication fingerprints database 130 for use when the hot-spare node 124 is brought online to replace a failed node 120, 122),
the storage network comprising at least one active node including an active node storage and at least one hot-spare node including a hot-spare node storage, wherein the at least one active node does not include any hot-spare node storage (see AAPA [0018] above, where storage network 100 includes hot-spare node 124 and active nodes 120 & 122, where portions 140, 142 (i.e. active node storage) are distributed between the nodes 120, 122, and active nodes 120 & 122 do not include any storage of hot-spare node 124, and in a prior art hot-spare node 124, an area of storage 146 (i.e. hot-spare node storage) corresponding to the size of areas of storage 140, 142 in other nodes 120, 122 is allocated; see also CHATTERJEE FIG. 7A below, where each node has its own storage),
storing, on the active node storage of the at least one active node, a first portion of the deduplication fingerprints database (see AAPA [0018] above for distributing deduplication fingerprints database 130 between the active nodes, where portion 142 is stored on active node 122 (i.e. storing, on the active node storage of the at least one active node, a first portion));
[…] providing, […], data from the at least one hot-spare node associated with the stored second portion of the deduplication fingerprints database (see AAPA [0018] above for distributing deduplication fingerprints database 130 between the active nodes, where portion 140 (i.e. second portion) is stored on active node 120; [0019] teaches in prior art networks, responsive to a failure of a node, such as node 1 120, the failing node 120 is taken offline and is replaced by hot-spare node 124, with hot-spare node 124 taking over responsibility for any portion 140 (i.e. second portion) of the deduplication fingerprints database 130 (i.e. providing data from the at least one hot-spare node associated with the stored second portion of the deduplication fingerprints database), which was stored in failing node 1 120).
AAPA does not appear to explicitly teach wherein the deduplication fingerprints database is distributed between the at least one active node and the at least one hot-spare node during a non-failure operation of the storage network, wherein the non-failure operation of the storage network includes the at least one active node in a functioning state; storing, on the hot-spare node storage of the at least one hot-spare node that is explicitly separated from the at least one active node and the active node storage, a second portion of the deduplication fingerprints database during the non-failure operation of the storage network, wherein, relative to the at least one active node, the at least one hot-spare node includes a larger memory allocation for storing the deduplication fingerprints database during the non-failure operation of the storage network; responsive to providing, during the non-failure operation of the storage network, data from the at least one hot-spare node associated with the stored second portion of the deduplication fingerprints database, improving a deduplication ratio of the storage network during the non-failure operation of the storage network; responsive to a failure operation of the storage network, wherein the failure operation includes a failed active node of the at least one active node, retaining on one of the at least one hot-spare node, a portion of the first portion of the deduplication fingerprints database associated with data stored on the failed active node, wherein the at least one hot-spare node is dedicated to retaining the portion of the first portion of the deduplication fingerprints database associated with data stored on the failed active node; and replacing the failed active node with the one of the at least one hot-spare node.
However, AAPA in view of CHATTERJEE teaches wherein the deduplication fingerprints database is distributed between the at least one active node and the at least one hot-spare node during a non-failure operation of the storage network, wherein the non-failure operation of the storage network includes the at least one active node in a functioning state (CHATTERJEE C5:L33-35 teach storage nodes are operative to read and write data, and C5:L54-55 teach each of the storage nodes is utilized to field I/O operations independently; C10:L21-38 teach using a distributed hot-spare storage node as an alternative to dedicated hot-spare storage nodes, which are costly, where the distributed hot-spare storage node is maintained as a portion of the unused storage space on the storage nodes of the storage cluster; FIG. 7A illustrates a four node storage cluster (all the nodes including active nodes are functioning, i.e. non-failure operation), where, in this example, Nodes 0 & 1 together are seen as the claimed “at least one hot-spare node”, and the storage of Node 0 & 1 are seen as “hot-spare node storage”, whereas the storage of Node 2 and Node 3 are seen as “active node storage”; AAPA [0018] above teaches distributing deduplication fingerprints database 130 between the nodes, where in the combination, the deduplication fingerprints database is distributed among the four nodes of CHATTERJEE);
storing, on the hot-spare node storage of the at least one hot-spare node that is explicitly separated from the at least one active node and the active node storage, a second portion of the deduplication fingerprints database during the non-failure operation of the storage network (see CHATTERJEE C10:L28-38 & FIG. 7A above, where in this example, Nodes 0 & 1 (i.e. at least one hot-spare node) store a portion of the data contents prior to any node failures, and each node has its own storage, where the storage of Node 0 & 1 are seen as “hot-spare node storage”, and the storage of Node 2 and Node 3 are seen as “active node storage,” where the storage of Nodes 0 & 1 are explicitly separated from the storage of Node 2 and the storage of Node 3 (i.e. “explicitly separated from […] the active node storage”), and Nodes 0 & 1 are also explicitly separate from Node 2 and Node 3 (i.e. “explicitly separated from the at least one active node”),
wherein, relative to the at least one active node, the at least one hot-spare node includes a larger memory allocation for storing the deduplication fingerprints database during the non-failure operation of the storage network (see CHATTERJEE FIG. 7A, where Nodes 0 & 1 (i.e. at least one hot-spare node) have 5 zones storing (i.e. allocated) data, whereas Node 2 and Node 3 (i.e. active nodes) have only 4 zones storing data);
responsive to providing, during the non-failure operation of the storage network, data from the at least one hot-spare node associated with the stored second portion of the deduplication fingerprints database, improving a deduplication ratio of the storage network during the non-failure operation of the storage network (see AAPA [0018-0019] above for deduplication fingerprints database 130 being distributed across nodes, where CHATTERJEE C5:L31-35 teach storage nodes are separate storage server computers operative to read and write data, and C5:L54-55 teach each of the storage nodes is utilized to field I/O operations independently; CHATTERJEE FIG. 7A illustrates Nodes 0 & 1 store different data from Node 2 & Node 3, and therefore, when all the nodes are operational and not failed, the deduplication ratio would be higher than when Nodes 0 & 1 are failed);
responsive to a failure operation of the storage network, wherein the failure operation includes a failed active node of the at least one active node, retaining on one of the at least one hot-spare node, a portion of the first portion of the deduplication fingerprints database associated with data stored on the failed active node, wherein the at least one hot-spare node is dedicated to retaining the portion of the first portion of the deduplication fingerprints database associated with data stored on the failed active node; and replacing the failed active node with the one of the at least one hot-spare node (CHATTERJEE C10:L62-C11:L3 teach when the storage cluster experiences a node failure, there is substantial amount of free space on the nodes, and the free space on the storage cluster is allocated to reconstruct the zones lost in the failed node, where FIG. 7A-7C illustrate an exemplary scenario, where Node 2 initially stores data elements 1, 3, 5, and 7, and after Node 2 fails (i.e. failed active node), data stored on Node 2 is reconstructed so that Nodes 0 & 1 (i.e. at least one hot-spare node) now store the data that was stored on Node 2, i.e. data elements 1, 3, 5, and 7 (i.e. portion of the first portion of the deduplication fingerprints database associated with data stored on the failed active node), which is seen as Nodes 0 & 1 retaining the portion of the first portion associated with data stored on failed Node 2, and thus replacing the failed active node with the one of the at least one hot-spare node; in other words, Nodes 0 & 1 (i.e. at least one hot-spare node) stores data elements 1, 3, 5, and 7, which were previously stored in Node 2 prior to failure).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of AAPA and CHATTERJEE before them, to include CHATTERJEE’s distributed hot-spare storage in AAPA’s network including distributed deduplication fingerprints database across nodes. One would have been motivated to make such a combination in order to reduce the cost of having a dedicated hot-spare because the resources that are required for hot-spare storage nodes are unused until another node fails and improve redundancy as taught by CHATTERJEE (C2:L65-C3:L13).
Regarding claim 6, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. AAPA in view of CHATTERJEE also teaches An apparatus for utilizing hot-spare nodes in a storage network (see CHATTERJEE C3:L19-21).
Regarding claim 11, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. AAPA in view of CHATTERJEE also teaches A computer program product for utilizing hot-spare nodes in a storage network, […] the computer program product comprising: a computer readable storage medium having program instructions embodied therewith (see CHATTERJEE C3:L19-21).

Claims 2-3, 7-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of CHATTERJEE as applied to claims 1, 6, and 11 above, and further in view of RAGHUWANSHI (Pub. No.: US 2015/0039572 A1), hereafter RAGHUWANSHI.
Regarding claim 2, AAPA in view of CHATTERJEE teaches the elements of claim 1 as outlined above. AAPA in view of CHATTERJEE does not appear to explicitly teach:
storing additional cold fingerprints in non-volatile memory associated with the at least one hot-spare node, the additional cold fingerprints previously in use but not presently in use in said deduplication fingerprints database.
However, AAPA in view of CHATTERJEE and RAGHUWANSHI teaches storing additional cold fingerprints in non-volatile memory associated with the at least one hot-spare node (RAGHUWANSHI [0027] teaches NVRAM 129 is utilized to store the fingerprint data structures, including a fingerprint database, and [0037] teaches fingerprint database 288 stores fingerprint records, where stale fingerprints are removed from the fingerprint database (i.e. additional cold fingerprints were stored in the fingerprint database, which is stored in NVRAM); AAPA [0018] teaches in prior art hot-spare node 124, an area of storage 146 corresponding to the size of areas of storage 140, 142 in other nodes 120, 122 is allocated for the storage of portions 140-148 of the deduplication fingerprints database 130 for use when the hot-spare node 124 is brought online to replace a failed node 120, 122 (i.e. fingerprints in deduplication fingerprints database are associated with said hot-spare node), where CHATTERJEE FIG. 7A as taught above in reference to claim 1 teach Nodes 0 & 1 storing data contents),
the additional cold fingerprints previously in use but not presently in use in said deduplication fingerprints database (RAGHUWANSHI [0005] teaches the fingerprint database accumulating stale fingerprints, where a stale fingerprint is a fingerprint that does not identify the current state of a corresponding block in the file system, which is generated due to deletion/truncation of files (i.e. previously in use but not presently in use); see also [0007]). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of AAPA, CHATTERJEE, and RAGHUWANSHI before them, to include RAGHUWANSHI’s removing stale fingerprints in AAPA and CHATTERJEE’s deduplication fingerprints database distributed across nodes. One would have been motivated to make such a combination in order to efficiently reduce increasing the size of the fingerprint database to reduce the time to perform de-duplication operations, thereby improving storage system efficiency as taught by RAGHUWANSHI ([0005-0007]).
Regarding claim 3, AAPA in view of CHATTERJEE teaches the elements of claim 1 as outlined above. AAPA in view of CHATTERJEE also teaches:
wherein the at least one hot-spare node comprises non-volatile storage (CHATTERJEE C5:L29-49 teach each node including hard disk drives),
the method further comprising: storing […] fingerprints from said deduplication fingerprints database in said non-volatile storage (AAPA [0018] teaches prior art deduplication fingerprints database portions are distributed between nodes 120, 122, and CHATTERJEE C6:L4-22 teach storing the data by striping the data across the nodes, where C5:L29-49 teach the node using hard disk drives for reading and writing data);
restoring […] fingerprints from said deduplication fingerprints database from said non-volatile storage to said failed one of said at least one active node when said failed one of said at least one active node returns to an online state (CHATTERJEE C11:L11-14 teach that the cluster may be expanded back to its original state through the addition of another node to the cluster and the reconstruction of the nodes in the reverse manner as shown in FIGs. 7A-7F, where AAPA [0018] teaches deduplication fingerprints database 130 is distributed across nodes).
The same motivation that was utilized for combining AAPA and CHATTERJEE as set forth in claim 1 is equally applicable to claim 3. 
AAPA in view of CHATTERJEE does not appear to explicitly teach storing suspended fingerprints from said deduplication fingerprints database; and restoring said suspended fingerprints from said deduplication fingerprints database.
However, RAGHUWANSHI teaches storing suspended fingerprints from said deduplication fingerprints database (RAGHUWANSHI [0037] teaches fingerprint database 288 stores fingerprint records, where stale fingerprints are removed from the fingerprint database (i.e. suspended fingerprints were stored in the fingerprint database, which is stored in NVRAM)).
AAPA in view of CHATTERJEE, and RAGHUWANSHI also teaches restoring said suspended fingerprints from said deduplication fingerprints database from said non-volatile storage to said failed one of said at least one active node when said failed one of said at least one active node returns to an online state (see RAGHUWANSHI [0037] above for fingerprint database 288 storing stale fingerprint, where CHATTERJEE C11:L11-14 teach that the cluster may be expanded back to its original state through the addition of another node to the cluster and the reconstruction of the nodes in the reverse manner as shown in FIGs. 7A-7F; therefore, the combination of AAPA, CHATTERJEE, and RAGHUWANSHI teaches restoring stale fingerprints from said deduplication fingerprints database to said failed one of said at least one active node). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of AAPA, CHATTERJEE, and RAGHUWANSHI before them, to include RAGHUWANSHI’s removing stale fingerprints in AAPA and CHATTERJEE’s deduplication fingerprints database distributed across nodes. One would have been motivated to make such a combination in order to efficiently reduce increasing the size of the fingerprint database to reduce the time to perform de-duplication operations, thereby improving storage system efficiency as taught by RAGHUWANSHI ([0005-0007]).
Regarding claim 7, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 8, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 12, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 13, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of CHATTERJEE as applied to claims 1, 6, and 11 above, and further in view of JHA (Pub. No.: US 2016/0105313 A1), hereafter JHA.
Regarding claim 4, AAPA in view of CHATTERJEE teaches the elements of claim 1 as outlined above. AAPA in view of CHATTERJEE does not appear to explicitly teach:
wherein the at least one hot-spare node is shared between more than one storage network. 
However, JHA teaches the limitation (JHA [0016] teaches the primary storage node and the backup storage node can be in different networks (i.e. shared between networks); see also [0054], [0060], [0092]).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have combined AAPA, CHATTERJEE, and JHA and obtained a hot-spare node having instances of all the data items stored on the failing node, where the hot-spare node is in a different network. One of ordinary skill in the art would have been motivated to make such a combination because all of the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods (e.g. a primary node and a backup node being in different networks) with no change in their respective functions (e.g. a hot-spare node having instances of all the data items stored on the failing node), and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention (e.g. the hot-spare node having instances of all the data items stored on the failing node, where the hot-spare node is in a different network).
Regarding claim 9, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 14, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of CHATTERJEE as applied to claims 1, 6, and 11 above, and further in view of SINGH (Pub. No.: US 2006/0155912 A1), hereafter SINGH.
Regarding claim 5, AAPA in view of CHATTERJEE teaches the elements of claim 1 as outlined above. AAPA in view of CHATTERJEE does not appear to explicitly teach:
wherein the at least one hot-spare node is implemented in virtual spare hardware. 
However, SINGH teaches the limitation (SINGH [0023] teaches each virtual node in the standby node includes a hot spare virtual machine, which includes a virtual representation of the hardware and software environment of the primary node).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of AAPA, CHATTERJEE, and SINGH before them, to include SINGH’s virtual standby node in AAPA and CHATTERJEE’s network including distributed deduplication fingerprints database across nodes. One would have been motivated to make such a combination in order to provide efficient use of server resources by eliminating the necessity of establishing a separate and often underutilized physical standby node for each active node as taught by SINGH ([0006]).
Regarding claim 10, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 15, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SUN (Pub. No.: US 2012/0303998 A1) – “METHOD, DISTRIBUTED SYSTEM AND COMPUTER PROGRAM FOR FAILURE RECOVERY” relates to a distributed node system with each node having a memory including spare nodes.
SASAKI (Pub. No.: US 2014/0201439 A1) – “STORAGE DEVICE AND STORAGE METHOD” relates to allocating data not stored among memory nodes to the spare memory node for normal data storage.
KEAGY (Patent No.: US 8,352,608 B1) – “SYSTEM AND METHOD FOR AUTOMATED CONFIGURATION OF HOSTING RESOURCES” relates to a first node and a second node having different amounts of memory for allocation.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138